DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 02/24/2022 has been entered. 
Claims 1, 3-20 are pending. 
Claims 2 are canceled.  
Any objections/rejections not repeated for record are withdrawn due to applicant's amendments. 

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 2/23/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al, (US 2015/0281929 A1) in view of Basavarajappa et al., (2016/0127422 A1, herein after Basavarajappa).
 
Claim 1,
	Shih discloses a method of operating a wireless communication device including first and second subscriber identity modules (SIMs) to access a packet switched (PS) network, (a dual-SIM device 10 which carries two subscriber identity module (SIM) cards 100a and 100b simultaneously to access the same or different communication networks after camping on cells, Fig.1 ¶ [0023]. Fig. 1 LTE and GSM networks) the method comprising: configuring the wireless communication device to utilize the first SIM for accessing a first PS network based on a user among the first and second SIMs (performs application programs such as a user interface which allows the user to enter a SIM card preference for data or voice services, ¶ [0031]. The dual-SIM device 10 can establish connections to the LTE network 12, the GSM network 16 concurrently, with the GSM connection serves for the emergency services, and the LTE connection serves for normal data services, ¶ [0032]. The dual-SIM device 10 can select a SIM which has a radio coverage on an LTE network with the IMS or VoLTE support, ¶ [0028]. The dual-SIM device 10 may have the SIM 100a set as a default or user preferred SIM for obtaining services, ¶ [0034]); determining whether a circuit switched (CS) network is supportable by a first operator corresponding to the first SIM (If IMS and VoLTE supports are not available either in the dual-SIM device 10 in the camped LTE network 12, then the dual-SIM device 10 camping on the LTE cell can request a CS fallback or reselect a 2G or 3G network for an emergency call, where a voice service is obtained by falling back to the circuit switched domain, ¶ [0027]); and configuring the wireless communication device to utilize one of the first and second SIMs to access a second PS network, based on whether the CS network is supportable by the first operator (the dual-SIM device 10 can establish connections to the LTE network 12 and the GSM network 16 concurrently, with the GSM connection serves for the emergency services and the LTE connection serves for normal data services, ¶ [0032]. The dual-SIM device 10 camping on the LTE cell can request a CS fallback or reselect a 2G or 3G network for an emergency call, where a voice service is obtained by falling back to the circuit switched domain. To prepare for a possible CS fallback, the dual-SIM device 10 must perform a combined attach to the PS and the CS domain ¶ [0027]. ¶ [0034, 0037]: GSM network 2G/3G).
Shih does not explicitly disclose first SIM for accessing an Internet packet data network included in the PS network preference; second SIMs to access  an Internet Protocol multimedia subsystem (IMS) packet data network included in the PS network.
Basavarajappa discloses first SIM  (Fig. 1 SIMs 178 and 179) for accessing an Internet packet data network included in the PS network preference (networks 180 may include one or more Packet Data Networks (PDNs). Networks 180 may include an Internet network, an Internet Protocol (IP) Multimedia Core Network Subsystem (IMS) network, and/or any other PDN ¶ [0031]); second SIMs to access  an Internet Protocol multimedia subsystem (IMS) packet data network included in the PS network (Fig. 1 shows UE having multiple SIMs capable of communicating with one or more networks. ¶ [0112]: data plane manager may be configured to differentiate between traffic belonging to an IMS service and traffic belonging to an non-IMS service, for example, based on the IMS tagging information. ¶ [0074]: the UE may include at least one SIM supporting IMS services, and at least one SIM not supporting IMS service).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shih by using the features, as taught by Basavarajappa in order to efficiently handling various IMS related scenarios by stack entities, ¶ [0103]. 

 
Claims 3 and 13,
	Shih discloses receiving first information including the preference from the user through a user interface of the wireless communication device (performs application programs such as a user interface which allows the user to enter a SIM card preference for data or voice services, ¶ [0032]. The dual-SIM device 10 may have the SIM 100a set as a default or user preferred SIM for obtaining services, ¶ [0034]); and accessing the second PS network utilizing the selected one of the first and second SIMs (user interface which allows the user to enter a SIM card preference for data or voice services, ¶ [0032]. The LTE network 12 must connect to an IP Multimedia Subsystem (IMS) or have Voice over LTE (VoLTE) feature implemented, where IMS is a PS-based framework for delivering IP multimedia services (interpreted as IMS service), and VoLTE delivers the voice service as data (interpreted as data service) flows within the LTE data bearer, ¶ [0027]).
Claim 13 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.

Claims 4 and 15,
Shih discloses configuring the wireless communication device to utilize the first SIM to access the second PS network, in response to determining that the CS network is not supportable by the first operator (the SIMs 100a and 100b do not support the emergency service, the select module 200 is configured to perform a CS fallback, or reselect a 2G, 3G, or LTE cell with the IMS or VoLTE support for the SIM 100a to camp on and provide the emergency service. After the emergency call, the select module 200 may instruct the SIM 100a to connect back to the LTE cell before the emergency request, ¶ [0039, 0059]).
Claim 15 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claims 5 and 16,	
	Shih discloses accessing the CS network utilizing the second SIM when the CS network is supportable by a second operator corresponding to the second SIM ([0053] FIG. 6B illustrates the SIM 100a has no network coverage and the SIM 100b camps on an LTE network with limited or normal service coverage, and without IMS and VoLTE supports. When an emergency service is requested on the SIM 100a, the select module 200 can select the SIM 100b for the emergency service. 100b has to perform the CS fallback or 2G/3G reselection to provide the emergency service).
Claim 16 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claim 7,
	Shih discloses determining whether the CS network is supportable by a second operator corresponding to the second SIM, in response to determining that the CS network is supportable by the first operator ([0053] FIG. 6B illustrates the SIM 100a has no network coverage and the SIM 100b camps on an LTE network with limited or normal service coverage, and without IMS and VoLTE supports. When an emergency service is requested on the SIM 100a, the select module 200 can select the SIM 100b for the emergency service. 100b has to perform the CS fallback or 2G/3G reselection to provide the emergency service); and configuring the wireless communication device to utilize one of the first and second SIMs to access the second PS network, based on whether the CS network is supportable by the second operator ([0025] An emergency service is not a subscription service and therefore can be supported automatically without normal registration and authentication. An emergency call can be routed in a CS or a PS network ¶ [0025]. When an emergency service is requested on the SIM 100a, the select module 200 can select the SIM 100b for the emergency service. 100b has to perform the CS fallback or 2G/3G reselection to provide the emergency service, ¶ [0053]).
Claim 8,
	Shih discloses configuring the wireless communication device to utilize the second SIM to access the second PS network and the first SIM to access the CS network, in response to determining that the CS network is not supported by the second operator ([0034] Upon startup, the dual-SIM device 10 has connected to the LTE network 12 on the SIM 100a, and connected to the GSM network 16 on the SIM 100b (S300). The LTE network 12 does not support IMS and VoLTE features, thus the dual-SIM device 10 cannot acquire emergency service from the LTE network 12. The GSM network 16 is connected to the ECS 19 through the PSTN 18 to provide the emergency services. The dual-SIM device 10 may have the SIM 100a set as a default or user preferred SIM for obtaining services ¶ [0034]).
Claims 9 and 18,
([0053] FIG. 6B illustrates the SIM 100a has no network coverage and the SIM 100b camps on an LTE network with limited or normal service coverage, and without IMS and VoLTE supports. When an emergency service is requested on the SIM 100a, the select module 200 can select the SIM 100b for the emergency service. 100b has to perform the CS fallback or 2G/3G reselection to provide the emergency service. [0025] An emergency service is not a subscription service and therefore can be supported automatically without normal registration and authentication. An emergency call can be routed in a CS or a PS network).
Claim 18 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.
Claim 10,
	Shih discloses displaying, via a display device, an indication that the first SIM is preferred by the user and which one of the first and second SIMs the wireless communication device is configured to utilize to access the second PS network (¶ [0021] the mobile station is immediately programmed after the SIM card(s) are plugged therein. The SIM cards may also be programmed to display custom menus for personalized services. [0022] The embodiments described herein utilize a Dual-SIM configuration of a wireless device, which allows the use of two data services on one device. The scope of the invention, however, is not limited to a Dual-SIM device, and can be extended to a multi-SIM device).

	Shih discloses updating information indicating whether the CS network is supportable by the first operator ([0025] An emergency service is not a subscription service and therefore can be supported automatically without normal registration and authentication. An emergency call can be routed in a CS or a PS network. By selecting the SIM card 100a or 100b to launch an emergency call, the roaming dual-SIM device 10 can initiate an emergency registration with the LTE network 12 or the GSM system 16. [0026] In roaming, the dual-SIM device 10 can obtain the emergency service through the GSM network 16 by dialing an emergency number to route the call to the emergency agencies where the dual-SIM device 10 is located, ¶ [0026]. A dual-SIM device 10 which carries two subscriber identity module (SIM) cards 100a and 100b simultaneously to access the same or different communication networks after camping on cells, Fig.1 ¶ [0023].). 
Claim 14 encompass limitations that are similar to limitations of claim 11.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 12,
Shih discloses a wireless communication device (dual SIM device 10) comprising: first and second subscriber identity modules (SIMs) configured to utilized to access a first packet switched (PS) network for a data service and a second PS network for an Internet protocol multimedia subsystem (IMS) service (a dual-SIM device 10 which carries two subscriber identity module (SIM) cards 100a and 100b simultaneously to access the same or different communication networks after camping on cells, Fig.1 ¶ [0023]. The LTE network 12 must connect to an IP Multimedia Subsystem (IMS) or have Voice over LTE (VoLTE) feature implemented, where IMS is a PS-based framework for delivering IP multimedia services (interpreted as IMS service), and VoLTE delivers the voice service as data (interpreted as data service) flows within the LTE data bearer, ¶ [0027]); and a processor configured (¶ [0034] processor) to, configure the wireless communication device to utilize the first SIM to access the first PS network based on a preference of a user, (performs application programs such as a user interface which allows the user to enter a SIM card preference for data or voice services, ¶ [0031]. The dual-SIM device 10 can establish connections to the LTE network 12, the GSM network 16 concurrently, with the GSM connection serves for the emergency services, and the LTE connection serves for normal data services, ¶ [0032]. The dual-SIM device 10 can select a SIM which has a radio coverage on an LTE network with the IMS or VoLTE support, ¶ [0028]. The dual-SIM device 10 may have the SIM 100a set as a default or user preferred SIM for obtaining services, ¶ [0034]) and configure the wireless communication device to utilize a selected one of the first and second SIMs to access the second PS network based on whether a circuit switched (CS) network is supportable by a first operator  corresponding to the first SIM and a second operator corresponding to the second SIM (the dual-SIM device 10 can establish connections to the LTE network 12 and the GSM network 16 concurrently, with the GSM connection serves for the emergency services and the LTE connection serves for normal data services, ¶ [0032]. The dual-SIM device 10 camping on the LTE cell can request a CS fallback or reselect a 2G or 3G network for an emergency call, where a voice service is obtained by falling back to the circuit switched domain. To prepare for a possible CS fallback, the dual-SIM device 10 must perform a combined attach to the PS and the CS domain ¶ [0027]. ¶ [0034, 0037]: GSM network 2G/3G).
Claim 19,
	Shi discloses the processor is further configured to configure the wireless communication device to utilize the first SIM is used to access the second PS network and the CS network, when the first operator is able to support the CS network and the second operator is unable to support the CS network ([0034] Upon startup, the dual-SIM device 10 has connected to the LTE network 12 on the SIM 100a, and connected to the GSM network 16 on the SIM 100b (S300). The LTE network 12 does not support IMS and VoLTE features, thus the dual-SIM device 10 cannot acquire emergency service from the LTE network 12. The GSM network 16 is connected to the ECS 19 through the PSTN 18 to provide the emergency services. The dual-SIM device 10 may have the SIM 100a set as a default or user preferred SIM for obtaining services ¶ [0034]).
Claim 20,
	Shih discloses a wireless communication device (dual SIM device 10) comprising: a first subscriber identity module (SIM) (Fig. 1 SIMs 100a,b) configured to be used to access a first packet switched (PS) network for a data service and a second PS network for an Internet protocol multimedia subsystem (IMS) service (a dual-SIM device 10 which carries two subscriber identity module (SIM) cards 100a and 100b simultaneously to access the same or different communication networks after camping on cells, Fig.1 ¶ [0023]. The LTE network 12 must connect to an IP Multimedia Subsystem (IMS) or have Voice over LTE (VoLTE) feature implemented, where IMS is a PS-based framework for delivering IP multimedia services (interpreted as IMS service), and VoLTE delivers the voice service as data (interpreted as data service) flows within the LTE data bearer, ¶ [0027]); 
a second SIM (Fig. 1 SIMs 100a,b) configured to be used to access the first PS network, the second PS network, and a circuit switched (CS) network (a dual-SIM device 10 which carries two subscriber identity module (SIM) cards 100a and 100b simultaneously to access the same or different communication networks after camping on cells, Fig.1 ¶ [0023]. the dual-SIM device 10 camping on the LTE cell can request a CS fallback or reselect a 2G or 3G network for an emergency call, where a voice service is obtained by falling back to the circuit switched domain. To prepare for a possible CS fallback, the dual-SIM device 10 must perform a combined attach to the PS and the CS domain ¶ [0027]. ¶ [0034, 0037]: GSM network 2G/3G); and a processor configured (Fig. 2 processor) to, configure the wireless communication device to utilize the first SIM to access the first and second PS networks, when the first SIM is preferred by a user to be used to access the first PS network, (performs application programs such as a user interface which allows the user to enter a SIM card preference for data or voice services, ¶ [0031]. The dual-SIM device 10 can establish connections to the LTE network 12, the GSM network 16 concurrently, with the GSM connection serves for the emergency services, and the LTE connection serves for normal data services, ¶ [0032]. The dual-SIM device 10 can select a SIM which has a radio coverage on an LTE network with the IMS or VoLTE support, ¶ [0028]) and configure the wireless communication device to utilize the second SIM to access the CS network (Fig. 1 shows dual SIM 10 communicates with GSM network using SIM100b. ¶ [0024] the SIM 100b subscribes to the GSM system 16).
Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al, (US 2015/0281929 A1) in view of Basavarajappa and further in view of Zhu (US 20150131619 A1, herein after Zhu).
Claims 6 and 17,
	Shih and Basavarajappa do not disclose disabling the second SIM when the CS network is not supportable by a second operator corresponding to the second SIM.
	Zhu discloses disabling the second SIM when the CS network is not supportable by a second operator corresponding to the second SIM (disabling a second radio (e.g., a radio supporting a subscription to a CS legacy network, such as a GSM network) based on the status/condition of a VoLTE call being handled by a first radio (e.g., a radio supporting a subscription to an LTE network), ¶ [0053]. dual transfer mode (DTM) is not supported by either the target GSM cell or the multi-radio UE 110, the PS domain would be suspended by the MME 406 during the SRVCC procedure, ¶ [0083]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shih and Basavarajappa by using the features, as taught by Zhu in order to efficiently improve performance and power savings on the multi-radio device, ¶ [0053].
Claim 17 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TSAI et al., (US 20160142998 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473